Title: James Madison to John Brockenbrough, 20 August 1828
From: Madison, James
To: Brockenbrough, John


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Aug 20. 1828
                            
                        
                        
                        I have received your letter of the 15th. on the subject of "Le grand voyage" de Mons. "Dehon". The letter
                            will be communicated to the Visitors of the University. But it being pretty certain that the resources of the Institution
                            will not permit a purchase of Books, however worthy a place in its Library, beyond those of a cheaper sort, and more
                            requisite for current use, the owner of the work will do well to avail himself of any opportunity for disposing of it,
                            without looking to an acceptance of the offer made to the University. With great respect
                        
                        
                            
                                James Madison
                            
                        
                    